Citation Nr: 1807792	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  15-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for status-post excision melanoma of middle-to-lower back, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Air Force from January 1958 to January 1962, from August 1967 to September 1987.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board Videoconference Hearing in September 2015.  A transcript of that hearing has been associated with the claims file.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In October 2015, the Board found that new and material evidence had not been submitted and declined to reopen the matter.  In a March 2017 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision as it pertained to this matter and remanded it back to the Board for further proceedings.

This matter was last before the Board in August 2017, at which time the matter was reopened based on new and material evidence having been received.  The Board then remanded it to the RO for further development.  The Board finds there has been substantial compliance with its remand directives.  See, D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).

 This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Board conceded in-service exposure to herbicides, to include Agent Orange, in an October 2015 decision.

2.  The Veteran's status-post excision melanoma of middle-to-lower back was not manifest during service, was not manifest within one year of separation from service, and is not attributable to service, to include exposure to herbicides including Agent Orange.


CONCLUSION OF LAW

The Veteran's status-post excision melanoma of middle-to-lower back was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2017).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See, Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection Law and Analysis

The Veteran maintains that his status-post excision melanoma of middle-to-lower back is etiologically related to his active duty military service, to include as secondary to herbicide exposure.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service, except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. § 3.307, 3.309(e).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.307. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307 (a) (6) (iii), 3.313(a).

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C. § 1113 (b); 38 C.F.R. § 3.304 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see, Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

March 2005 VA dermatology treatment records note the Veteran reported a lesion on his back.  Upon examination, on the right lower mid side of his back, a smooth, dark, violaceous, stuck-on plaque was noted, measuring 1.2 centimeters annular.  The lesion was removed and sent for a biopsy, which came back as positive for a malignant melanoma.  

An April 2005 VA nursing discharge record notes the Veteran underwent a melanoma resection and sentinel lymph node biopsy.  

A June 2005 VA dermatology treatment record notes the Veteran had biopsies of his axillary sentinel nodes in April 2005.  It was further noted that the biopsy was negative for metastasis.

As discussed above, certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for cardiovascular disease) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that melanoma is not enumerated as a chronic disease under the aforementioned sections.  As such, service connection based on manifestation to a compensable degree within one year after discharge from service is not warranted.

Furthermore, presumed service connection due to herbicide exposure under 38 C.F.R. § 3.307 requires that the Veteran be diagnosed with one of the enumerated diseases under 38 C.F.R. § 3.309 (e).  The Board notes that a review of all the medical records and lay statements associated with the record show that the Veteran has been diagnosed with eczema, which is not enumerated under this section.  Thus, the Board concludes that the Veteran is not entitled to presumptive service connection for melanoma as secondary to herbicide exposure.

Although the Veteran is not entitled to a regulatory presumption of service connection for melanoma as a result of in-service herbicide exposure, he can still establish service connection on a direct basis or based on applicable presumptions established for chronic disease under 38 C.F.R. § 3.309 (a).  See, Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

In this case, there is no dispute that the Veteran currently has a diagnosis of status-post excision melanoma of middle-to-lower back.  Therefore, Hickson element (1) is met.

With respect to Hickson element (2), in-service disease or injury, a review of the Veteran's service treatment records is negative for any symptoms, diagnoses or treatment of melanoma.  

The Veteran testified at the September 2015 Board hearing that while he was in Thailand and Laos he never took off his shirt, but did affirm that he had a considerable amount of exposure to the sun during that time.  The Veteran also stated that he first noticed the melanoma on his back during service but "really didn't pay that much attention to it until . . . several years ago."  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran is competent to describe symptoms and injuries, which he has experienced.  38 C.F.R. § 3.159 (2015); see also, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  However, the Board considers the diagnosis of melanoma to be beyond the Veteran's own competence to evaluate based upon his own knowledge and expertise.  Furthermore, the Board notes that June 2001 VA treatment records note the Veteran reported a dark, brown, asymmetric, irregularly bordered, slightly raised lesion on his upper middle back.  Nowhere in these records was the lesion that was in March 2005 diagnosed as melanoma of middle-to-lower back mentioned.  

Here, there are no service treatment records from the time of the Veteran's active service that show any complaints, diagnoses, or treatment for melanoma and the post-service records show that the Veteran's melanoma was not diagnosed until March 2005, nearly twenty years after the Veteran left the service.  Accordingly, Hickson element (2) has not been met.

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's status-post excision melanoma of middle-to-lower back and his military service, is essentially medical in nature. 

Initially, the Board notes that in its October 2015 decision, the Veteran's exposure to herbicides was conceded.  

In a September 2012 statement in support of claim, the Veteran stated that from 1973 to 1974 he was stationed at Udorn Royal Thai Air Force Base as part of an explosive ordnance disposal team that "would be sent every other week to Laos to help dispose of unserviceable munitions".  The Veteran stated he believes the areas where he went to in Laos were sprayed with Agent Orange.  Additionally, the Veteran stated that from 1968 to 1969, he was stationed at Ubon Royal Thai Air Force Base where he handled munitions and was a member of the base defense team, which put him at guard stations on the base perimeter.  The Veteran further stated that this possibly exposed him to Agent Orange.

The Veteran testified at the September 2015 Board hearing that while he was in Thailand and Laos he never took off his shirt, but did affirm that he had a considerable amount of exposure to the sun during that time.  The Veteran stated that he first noticed the melanoma on his back during service but "really didn't pay that much attention to it until . . . several years ago."  

The Veteran was afforded a VA skin diseases examination in September 2017.  The Veteran reported that when he left service "they saw things on his back."  It was noted that the Veteran was diagnosed with a capillary hemangioma in 1987 and malignant melanoma in 2005, which was completely excised with no recurrence.  The examiner opined that the Veteran's melanoma was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, noting that melanomas tend "to be associated with a history of intense, intermittent sun exposure...such as the back".  The examiner stated that he reviewed the service treatment records which show the Veteran was treated for a bleeding lesion on the anterior portion of his chest which resolved.  The examiner went on to note that "these are lesions and arise from the vasculature and as the literature notes the etiology is unknown.  However these lesions arise from the vasculature and not structures of the skin as in melanomas and therefore are totally unrelated and one does not cause the other and vise versa.  Capillary hemangiomas are not malignant nor do they give rise to malignant lesions such as malignant melanomas."  As such, the examiner opined that "the malignant melanoma was not caused by or aggravated by the capillary hemangioma that was removed from the veteran in 1987."  The examiner then stated that "numerous nevi" were noted on the Veteran's separation physical, and further stated that "[a]lthough melanomas arise often from nevi, the veteran's melanoma developed years after his time on active duty.  There is no evidence presented that suggests this melanoma developed from a nevus that was present when the veteran left active duty and to do so would be mere speculation".  The examiner then opined that "the veteran's melanoma was not caused by or aggravated by the nevi seen on separation physical."  The examiner then stated that "there is nothing in the literature that supports exposure to Agent Orange or herbicides that cause malignant melanoma.  As already documented in the literature noted above, literature looked at exposure to petroleum products, PCBs, ionizing radiation and selenium and there is no evidence to support occupational exposure to such items caused malignant melanoma."  The examiner then opined that "the Veteran's malignant melanoma was not caused by or aggravated by his time on active duty including exposure to herbicides such as Agent Orange."

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board places considerable probative weight in the opinion of the September 2017 VA examiner.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See, Nieves-Rodriguez v. Peake, 22 Vet. App. 205 (2008).  This medical opinion provides a thorough analysis of all of the evidence and opined against any nexus between the Veteran's current status-post excision melanoma of middle-to-lower back and his service.

As discussed above, the Veteran is certainly competent to report what he was capable of observing, but there has been no competent evidence submitted that indicates he had a melanoma while in service or that his melanoma which was not diagnosed until March 2015 was etiologically related to his service.

The Board finds that the preponderance of the evidence shows that the Veteran's current status-post excision melanoma of middle-to-lower back is unrelated to service.  The requirements of the third Hickson element have not been met, and as such, the claim for direct service connection fails here.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to service connection for status-post excision melanoma of middle-to-lower back, to include as secondary to herbicide exposure, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


